Citation Nr: 9930738	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-11 670	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

Entitlement to a disability rating in excess of 50 percent 
for service-connected migraine headaches, on appeal from the 
initial evaluation.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran has verified active military service from January 
1984 to April 1994.  This appeal arises from a December 1994 
rating action of the Newark, New Jersey, regional office 
(RO).  In that decision, the RO granted service connection 
for migraine headaches and assigned a 30 percent rating for 
this disability rating, effective from April 1994.  
Subsequently, by a rating action dated in May 1997, the RO 
granted an increased evaluation for this service-connected 
disability to 50 percent, effective from April 1994.  



FINDINGS OF FACT

1.  The veteran's current 50 percent rating for his 
service-connected migraine headaches is the maximum schedular 
evaluation allowed for this disorder under rating schedule.

2.  There is no evidentiary showing that the service-
connected migraine headaches have required frequent 
hospitalizations or interfered with the veteran's 
employability beyond that contemplated by the regular 
schedular standards.



CONCLUSION OF LAW

The rating criteria do not provide for an evaluation in 
excess of the current 50 percent rating for migraine 
headaches.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.124, Diagnostic Code 8100 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran had a long-
standing history for complaints of headaches.  A Medical 
Evaluation Board narrative summary indicates that the veteran 
incurred the sudden onset of a severe occipital headache in 
1988.  After two more episodes over the week, he was admitted 
for evaluation where a lumbar puncture was done.  He was 
diagnosed as having a spontaneous subarachnoid hemorrhage 
with aseptic meningitis.  Following discharge from the 
hospitalization, the veteran reported to have experienced 
headaches every seven to ten days with varying 
symptomatology, often including unilateral headaches with 
nausea and photophobia.  Also, the veteran was on quarters at 
least once a month, and often missed 30 to 50 percent of his 
duty due to severe headaches.  Treatment modalities and 
medications were nearly exhausted but provided little or no 
relief of severe recurrent headaches.  A physical examination 
was conducted along with the Medical Evaluation Board's 
review of the veteran's medical record.   The diagnosis was 
spontaneous subarachnoid hemorrhage (in August 1988) with 
chronic headache to include mixed headache, vascular 
headache, and migraine headache.  

A private emergency room report dated in February 1994 
reflects the veteran's complaints of a headache, nausea, and 
blurred vision.  Cranial nerves II through XII were intact.  
Deep tendon reflexes were symmetrical.  Pupils were equal, 
round, and reactive to light and accommodation.  Extraocular 
muscles were intact.  The diagnosis was cephalalgia.  

In April 1994, the veteran filed a claim for service 
connection for migraine/vascular headaches.  In May 1994, he 
underwent a VA cranial nerves examination.  His history of 
chronic headaches following meningitis versus subarachnoid 
hemorrhage in 1988 was referenced in the examination report.  
The veteran also explained that the frequency of his 
headaches had increased from every couple of months to almost 
once a week.  Additionally, the veteran reported that his 
headaches, which are bilateral and associated with nausea and 
photophobia, usually last 24 hours.  On neurological 
examination, the veteran was found to be alert and oriented 
times three.  The evaluation also demonstrated no anomia or 
aphasia, full visual fields, pupils which were equal and 
reactive to light and accommodation, extraocular muscles 
which were intact, a face which was equal, and tongue and 
palate which were midline.  Computed tomography completed on 
the veteran's brain was normal.  No pertinent diagnosis was 
rendered.  

One week later in May 1994, the veteran was afforded a VA 
general medical examination, at which time he discussed his 
in-service history of headaches and explained that he 
currently experiences low-grade headaches every few days.  He 
also stated that he was initially diagnosed as having cluster 
headaches, then vascular headaches, and finally tension 
headaches.  Following a physical examination, which included 
a normal neurological, the veteran was diagnosed as having 
"headaches, migraine headaches?"  The examiner indicated 
that the etiology of the veteran's headaches had not been 
completely defined despite an evaluation and detailed 
"workup."  

By a December 1994 rating action, the RO granted service 
connection for migraine headaches.  Additionally, the agency 
assigned a 30 percent evaluation for this disability, 
effective from April 1994.  In the rating decision, the RO 
noted that, while the veteran's headaches occur more 
frequently, the evidence failed to show that they are 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

In February 1995, the veteran filed a notice of disagreement 
in which he asserted that he was unable to obtain 
"meaningful" employment due to his headache condition.  He 
further maintained that discussing his migraine headaches and 
back condition during job interviews would usually result in 
the immediate termination of the interview.  He reported 
having an appointment regarding VA's vocational 
rehabilitation program.

In June 1996, the veteran was afforded a VA miscellaneous 
neurological disorders examination at which time he 
complained of persistent headaches (also described as a 
constant dull headache).  However, he said he would 
experience considerable aggravation of his headaches two to 
three times a week.  For these exacerbations, he takes a 
number of different medications.  The veteran said that his 
headaches are severe and disabling at these times.  He 
indicated that he works part-time (selling computers at a 
retail store and as a student in computer information 
systems).  He reported missing approximately two to three 
days of work a week due to his recurrent headaches.  The 
examiner diagnosed a history of subarachnoid hemorrhage (in 
August 1988) and chronic headaches which may be migraines and 
which began immediately after the subarachnoid hemorrhage.

By a July 1996 rating action, the RO confirmed the 30 percent 
disability evaluation assigned to the veteran's migraine 
headaches.  The RO determined that the criteria necessary for 
the higher evaluation of 50 percent had not been met.  

In an August 1996 statement, the veteran reported that he is 
"still not gainfully employed and . . . [is] on food 
stamps."  In addition to his migraine headaches, the veteran 
also cited his "bad" back.  Subsequently, in a statement 
received at the RO in February 1997, the veteran maintained 
that, with regard to his headaches, he has "been on every 
type of medication possible."  The veteran also stated that 
his employer "cut" his full-time benefits because he is 
unable to work 32 hours a week.  The veteran reiterated that, 
as a result of his "S. C. problems," he is not able to look 
for other gainful employment.  

A private medical record dated in February 1997 indicates 
that the veteran is a patient at the University Headache 
Center and that he experiences migraine headaches and daily 
tension-type headaches.  She stated that the veteran 
experienced "incapacitating" migraine headaches 
approximately three days a week which last one to two days 
despite appropriate preventive medications.  The veteran 
reported that his headaches have resulted in his missing work 
approximately two days per week.  The report also noted that 
the veteran has previously taken multiple preventive and 
abortive medications "with no better therapeutic action than 
his current medications."  

By a rating action dated May 1997, the RO increased the 
30 percent disability evaluation assigned to the veteran's 
migraine headaches to 50 percent, effective from April 1994.  
The RO indicated that the 50 percent disability rating is the 
highest evaluation for migraine headaches allowed under the 
Rating Schedule.  

In a statement received in August 1997, the veteran asserted 
that he did work part-time at a convenience store but is 
unable to obtain or to retain gainful employment due to his 
service-connected headaches.  He asked that his claim be 
forwarded to the Director of Compensation and Pension Service 
for extra-schedular consideration.  He argued that a 50 
percent disability rating does not adequately compensate him.

Medical records from the East Orange VA Medical Center (VAMC) 
dated from June 1994 to November 1994 were associated with 
the claims folder.  These records show that the veteran was 
seen on approximately five occasions due to complaints of 
chronic headaches.  In a treatment note dated in November 
1994, the veteran reported that his headaches were occurring 
with greater frequency and severity.  He said he would 
experience severe headaches two to three times a week, and 
that, on a scale of one to ten, the headaches would be an 
eight or nine.  He stated that he had missed two days of 
school since September due to his headaches.  He also 
reported episodes of vomiting with severe headaches.

The veteran was afforded another VA neurological examination 
in April 1998, at which time he discussed his inservice and 
post-service treatment for headaches.  He noted that the 
severity and frequency of his headaches has increased since 
his discharge from service.  He also stated that he went to 
the emergency room in March 1998 due to his headaches.  The 
veteran also explained that he was at the time of the 
evaluation experiencing the beginning of a headache.  He 
rated the pain of the headache as a six on a scale of one to 
ten.  He described the headache pain as dull throughout his 
entire head with occasional stabbing ice pick-like pains 
randomly throughout.  He said he is unable to function when 
the pain level exceeds six.  He also indicated that he is 
unemployed but that he has recently finished a program at 
Drexel for computer science, that he is helping his father-
in-law with farming, and that he performs data entry for his 
wife's home business.  He said he is able to "work around" 
his headaches in this manner.  Following an essentially 
normal examination, a diagnosis of headaches which, according 
to the veteran, were worsening in severity and frequency was 
provided.   

The RO contacted the veteran's vocational rehabilitation 
counselor in June 1998.  The counselor reported that the 
veteran had been interrupted from schooling in August 1997 by 
failing to resume training in September 1997 at Drexel.  The 
counselor indicated that he had not been advised of the 
reason for this interruption.  Further, the counselor stated 
that he was not aware that the veteran's headaches were the 
reason for the interruption.  The counselor said that he was 
unaware that the veteran's headaches were causing problems 
with school or employment.

In June 1998, the RO denied an increased evaluation of the 
veteran's service-connected migraine headaches.  The RO 
determined the veteran was receiving the maximum schedular 
evaluation for this disability.  The RO further held that the 
case did not warrant consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must  therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity. 

The veteran's headache disability is currently rated as 50 
percent disabling under Diagnostic Code 8100, migraine 
headaches.  This is the maximum rating assignable under this 
code.  A higher rating under Diagnostic Code 8100 is 
therefore not assignable.  See 38 C.F.R. § 4.124a, Code 8100 
(1999).  The veteran's claim for an increased schedular 
disability rating must be denied.  In so deciding, 
consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
veteran shown disablement equivalent to that greater than the 
assigned rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has also adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

In June 1998, the RO determined that referral for extra-
schedular consideration was not warranted in this case.  The 
Board agrees.

38 C.F.R. § 3.321(b)(1) (1999) state that, in exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 

In the present case, to the extent that the veteran's 
employment is impaired by his migraine headache, the 
50 percent evaluation currently assigned under Diagnostic 
Code 8100, contemplates such level of interference.  
Migraines with very frequent completely prostrating and 
prolonged attacks productive of "severe economic 
inadaptability" warrant a 50 percent evaluation.  See 
Diagnostic Code 8100.  Further, 38 C.F.R. § 4.1 specifically 
sets out that "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as missing time from work or 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluation assigned 
to the veteran's headaches.  The service-connected migraine 
headaches may interfere with the veteran's ability to hold 
some jobs, but the interference in employment is not beyond 
the average impairment of earning capacity contemplated by 
the 50 percent rating now assigned.  In addition, the Board 
notes that the veteran was enrolled college, that he 
completed course work in the computer science program, and 
that, at the time of April 1998 VA examination, was assisting 
his wife with her home business by performing data entry 
duties.  He reported that he was able to "work around" his 
headaches in this manner.  Moreover, his vocational 
rehabilitation counselor indicated that he was unaware that 
the veteran's headaches were causing problems with his school 
or employment.  Furthermore, the claims folder does not 
contain evidence that the veteran's migraine headaches 
require frequent periods of hospitalization.  

In sum, the Board finds that the record does not reflect any 
factor, or objective evidence, which takes the veteran 
outside of the norm, or which presents such an exceptional or 
unusual disability picture where the assigned 50 percent 
disability rating is found to be inadequate.  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.10; Moyer v. Derwinski, 2 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired); see 
also Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  
Therefore, in the absence of an exceptional or an unusual 
disability picture, the Board concurs with the RO and finds 
that the criteria for submission for the assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for service-connected migraine headaches, on appeal from the 
initial evaluation, is denied.



		
	THERESA M. CATINO
	Acting Member,
	Board of Veterans' Appeals







